Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,7-9,13-15,19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunden et al (US 20200077319 A1) hereinafter as Lunden in view of Agiwal et al (US 2021/0282187 A1). hereinafter as Agiwal.
Regarding claim(s) 1,7,13 and19, Lunden discloses  method and apparatus of wireless communication (See Fig(s). 2), comprising: 
initiating, by a user equipment (UE), an event timer in response to performance by the UE of an event (See Fig(s). 2 step 210, See ¶ 21, 34, Once the autonomous HO event is triggered, UE 202 may initiate the sending of at least one message to source eNB 201);
detecting, by the UE, a failed listen before talk (LBT) procedure of a serving base station (See ¶ 11, In embodiments involving a licensed spectrum, the signaling from the user equipment towards the base station of the source cell may fail, for example, due to low signal quality even if there is no LBT blocking); 
monitoring, by the UE, for a result of a subsequent LBT procedure of the serving base station (See ¶ 13, the UE may start communicating with the base station of the target cell using the pre-configured resources or by receiving a grant for uplink transmission from the target cell. The user equipment may also start monitoring the target cell physical downlink control channel for any uplink grant addressed to the UE).
Lunden fails to disclose suspending, by the UE, a progression of the event timer in response to the failed LBT procedure.
Agiwal discloses suspending, by the UE, a progression of the event timer in response to the failed LBT procedure (See ¶ 19-24, starting, by the UE, the COT timer instead of the MAC timer in response to the event to start the COT timer is satisfied. Further, the method includes receiving, by the UE, a COT active indication indicating that the base station acquires the COT for transmission. Further, the method includes stopping the COT timer and starting the MAC timer based on the COT active indication).
Suspending and resuming the event timer save system resources and retransmissions of data without long delay interruptions.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Agiwal within Lunden, so as to enhance overall network performance by saving system resources and retransmissions of data without long delay interruptions.


Regarding claim(s) 2,8,14 and 20, Lunden discloses  identifying, by a user equipment (UE), the one or more event timers subject to the interruption operation, wherein the identifying includes one of: accessing a predefined event timer configuration in memory of the UE (See ¶ 13, the UE may start communicating with the base station of the target cell using the pre-configured resources or by receiving a grant for uplink transmission from the target cell. The user equipment may also start monitoring the target cell physical downlink control channel for any uplink grant addressed to the UE. ), or receiving a configuration message from the serving base station, wherein the configuration message identifies the one or more event timers subject to the interruption operation.  
Regarding claim(s) 3,9,15 and 21, Lunden discloses  identifying, by the UE, one or more base station transmissions that upon detection by the UE identifies success of an LBT procedure conducted by the serving base station (See ¶ 13, the UE may start communicating with the base station of the target cell using the pre-configured resources or by receiving a grant for uplink transmission from the target cell. The user equipment may also start monitoring the target cell physical downlink control channel for any uplink grant addressed to the UE. , wherein the identifying includes one of: accessing a predefined interruption operation configuration in memory of the UE (See ¶ 13, The device monitors the channel for a time period to check if it is free based on preconfigured resources), or receiving an interruption operation configuration message from the serving base station, wherein the interruption operation configuration message identifies the one or more base station transmissions.  

Claim(s) 4,10,16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lunden et al (US 20200077319 A1) hereinafter as Lunden in view of Agiwal et al (US 2021/0282187 A1) hereinafter as Agiwal, further in view of Connor (US 2004/0221080 A1).
Connor discloses initiating, by the UE, an absolute timer in response to the performance of the event associated with the event timer (See ¶ 29, See Fig(s). 2 block 88a, See Fig(s). 4 block 415), wherein the absolute timer is not subject to the interruption operation; ending, by the UE, the absolute timer prior to expiration of the absolute timer in response to expiration of the event timer; and triggering, by the UE, a UE response associated with a failure to detect the response to the event, wherein the triggering is in response to the expiration of the absolute timer prior to the expiration of the event timer (See Fig(s). 4, as shown at 435, the packet ingress interrupt is asserted upon expiration of either one of the packet and absolute timers 84, 86. The next packet received at network interface 80 will again start the packet timer 84 (see reference numeral 410) and the absolute timer 86, See ¶ 30-36, 41, Upon expiration of the absolute timer, the packet ingress interrupt is asserted, as denoted by arrow 201, and the packet ingress interrupt will indicate receipt of the first, second, and third packets 615a-c. Also, in response to expiration of the absolute timer 86, the packet timer 84 is reset to the first threshold 151 and the absolute timer 86 is reset to the second threshold 152.). Absolute event timer provides a reference frame for events which executes a the event at an exact time and date.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Connor within Lunden, so as to enhance overall network performance by maintaining a reference frame for events which executes an event at an exact time and date.


Allowable Subject Matter
Claims 5-6,11-12,17-18 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, filed December 27, 2021, have been fully considered and are persuasive.  The Final Rejection dated November 5, 2021 is withdrawn. Examiner presents this Non-Final Office Action for Applicant’s consideration based on new search and new cited prior art(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411